Case 2:21-cv-11871-KM-MF Document 14 Filed 07/30/21 Page 1 of 3 PageID: 104




                           UNITED STATES DISTRICT COURT
                              DISTRICT OF NEW JERSEY


 LESROY E. BROWNE, on behalf of himself
 and those similarly situated,

                              Plaintiffs,         Civil Action No. 21-cv-11871
              v.
                                                  NOTICE OF MOTION TO DISMISS
 NATIONAL COLLEGIATE STUDENT LOAN
 TRUST; and JOHN DOES 1 to 15,

                              Defendants.



To:    Yongmoon Kim
       KIM LAW FIRM LLC
       411 Hackensack Ave., Ste. 701
       Hackensack, NJ 07601
       Attorneys for Plaintiff

       PLEASE TAKE NOTICE that National Collegiate Student Loan Trust 2003-1, National

Collegiate Student Loan Trust 2004-1, National Collegiate Student Loan Trust 2004-2, National

Collegiate Student Loan Trust 2005-1, National Collegiate Student Loan Trust 2005-2, National

Collegiate Student Loan Trust 2005-3, National Collegiate Student Loan Trust 2006-1, National

Collegiate Student Loan Trust 2006-2, National Collegiate Student Loan Trust 2006-3, National

Collegiate Student Loan Trust 2006-4, National Collegiate Student Loan Trust 2007-1, National

Collegiate Student Loan Trust 2007-2, National Collegiate Student Loan Trust 2007-3, National

Collegiate Student Loan Trust 2007-4, National Collegiate Student Loan Trust 2009-1, and

National Collegiate Master Student Loan Trust I (collectively the “Trusts”) will move before the

Hon. Kevin McNulty, at a time and date to be set by the Court, for an Order granting the Trusts’

motion to dismiss Plaintiff’s Complaint for failure to state a claim upon which relief can be

granted pursuant to Federal Rule of Civil Procedure 12(b)(6).
Case 2:21-cv-11871-KM-MF Document 14 Filed 07/30/21 Page 2 of 3 PageID: 105




       PLEASE TAKE FURTHER NOTICE that, in support of the motion, the Trusts shall

rely on the Memorandum of Law and the Declaration of R. James DeRose, III, both submitted

herewith.

       PLEASE TAKE FURTHER NOTICE that a proposed form of Order is submitted

herewith.


Dated: New York, New York
       July 30, 2021
                                         LOCKE LORD LLP

                                          /s/ Christopher B. Fontenelli
                                         Christopher B. Fontenelli
                                         Gregory T. Casamento (pro hac vice)
                                         R. James DeRose, III (pro hac vice)
                                         Brookfield Place
                                         200 Vesey Street, 20th Floor
                                         New York, NY 10281
                                         (212) 812-8325
                                         cfontenelli@lockelord.com
                                         gcasamento@lockelord.com
                                         rderose@lockelord.com

                                         J. Matthew Goodin (pro hac vice)
                                         111 S. Wacker Drive, Suite 4100
                                         Chicago, IL 60606
                                         (312) 443-0472
                                         jmgoodin@lockelord.com

                                         Attorneys for:
                                         National Collegiate Student Loan Trust 2003-1,
                                         National Collegiate Student Loan Trust 2004-1,
                                         National Collegiate Student Loan Trust 2004-2,
                                         National Collegiate Student Loan Trust 2005-1,
                                         National Collegiate Student Loan Trust 2005-2,
                                         National Collegiate Student Loan Trust 2005-3,
                                         National Collegiate Student Loan Trust 2006-1,
                                         National Collegiate Student Loan Trust 2006-2,
                                         National Collegiate Student Loan Trust 2006-3,
                                         National Collegiate Student Loan Trust 2006-4,
                                         National Collegiate Student Loan Trust 2007-1,
                                         National Collegiate Student Loan Trust 2007-2,
                                         National Collegiate Student Loan Trust 2007-3,
                                         National Collegiate Student Loan Trust 2007-4,
                                         National Collegiate Student Loan Trust 2009-1, and
                                         National Collegiate Master Student Loan Trust I

                                            2
Case 2:21-cv-11871-KM-MF Document 14 Filed 07/30/21 Page 3 of 3 PageID: 106




                                 CERTIFICATE OF SERVICE

        I hereby certify that on July 30, 2021, I caused the foregoing Notice of Motion,
Memorandum of Law in support thereof, Declaration of R. James De Rose, III with exhibits
thereto in support thereof, and Proposed Order to be served on all parties entitled to notice by
filing with the Clerk of the Court using the Court’s CM/ECF system.


                                                     /s/ Christopher B. Fontenelli
                                                     Christopher B. Fontenelli




                                                 3
